Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 recites “wherein the subject is a mammal” and claim 12 recites a specific period of administration “at least 7 days”. The recitations lack support from the application as originally filed. Applicants have cited the examples for supporting the claim. The examples in the specification merely describes the treatment of mice and provide no support for the generic term: mammal. As to the limitation of “at least 7 days”, note first, the examples are limited to mice; Further, the examples  disclose the administration period of “5-9 days” (example 1) and 5 days (example 2). The examples or the application never provides the description for treating mammal in general and in a period for “at least 7 days.”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-9 recite “further comprising” followed by various benefit and/or function of the method: “stimulating interferon production”, “inhibiting H7N9 avian influenza virus”, “preventing weight loss” and “preventing mortality in the subject”. Those benefit/function recitation fails to defines any  physical steps that would actually limit the method defined in claim 5. The claims are indefinite as how those claims would further limits claim 5. 
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ospina-Rojas et al. (“Leucine and valine supplementation of low-protein diets for broiler chickens from 21 to 42 days of age,” Poultry Science, 2017. Vol. 96, pp 914-922). 
Ospina-Rojas et al. teach a nutritional composition enriched with valine and leucine. Particularly,  the enriched composition was obtained by supplementing the  basal diet with L-Leu and L-Val as replacement for the inert filler, kaolin, which is 1.6 % of the composition. See, page 915, the right column, and table 1 at page 916. The total amount of valine in the enriched composition is up to 1.26% of the composition. See, page 917, the table 2. Ospina-Rojas et al. discloses that the additional Leu and Val can reduce the abdominal fat deposition in the bird. See, the abstract. Dietary Val supplementation would increase feed intake, partially reduced the negative effect of Leu. See, page 921, the left column. Furthermore, valine is essential amino acid necessary for maintenance and growth of tissue. See, page 914, the left column.  
Ospina-Rojas et al. do not teach expressly a valine composition having a concentration of 500mg/ml.
However, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to supplement valine separately in a concentration composition of 500mg/ml to the broiler chicken. 
A person of ordinary skill in the art would have been motivated to supplement valine separately in a concentration composition of 500mg/ml to the broiler chicken because valine have been known for increasing feeding. Providing valine separately in a concentrated composition for convenience of supply would have been a matter of choice by one of ordinary skill in the art. 

As to the intended use herein, “for preventing H7N9 avian influenza virus infection in a subject in need of the preventing” recited in claim 5, and “stimulating interferon production”, “inhibiting H7N9 avian influenza virus”, “preventing weight loss” and “preventing mortality in the subject”., recited in claims 6-9 respectively, as well as claims 13 and 14, reciting specific interferons, note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, MPEP §7.37.09. In instant case, the dietary composition of Ospina-Rojas et al.is fully capable of the intended use, particularly for those the chickens. Regarding the limitation of “in need thereof”, note, as H7N9 avian virus has been recognized as potential pathogens, particularly, to avian, all the chicken would have been considered as in need of such a prevention. As to the effective amounts, note, Ospina-Rojas et al. discloses that the amount of valine may be up to 1.29% of the feed amounts. It would be more than 1000mg for every 100g of feed consumed. Such amounts would meet the limitation.  
Furthermore, the instant claims are directed to affecting a biochemical benefit and/or function  with an old and well-known compounds. The argument that such claims are not  directed to the old and well-known ultimate utility (feeding chicken) for the compounds, e.g., valine, are not probative. It is well settled patent law that mode of action elucidation does not impart patentable moment to otherwise old and obvious subject matter. Applicant’s attention is directed to In re Swinehart, (169 USPQ 226 at 229) where the Court of Customs and Patent Appeals stated “is elementary that the mere recitation of a newly discovered function or property, inherently possessed by thing in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.” In the instant invention, the claims are directed to the ultimate utility set forth in the prior art, feeding valine to chicken, albeit distanced by various biochemical/biological function/effects. The ultimate utility for the claimed compounds is old and well known rendering the claimed subject matter obvious to the skilled artisan. It would follow therefore that the instant claims are properly rejected under 35 USC 103. For claim 11 and 12, note, feeding is administered orally, and would be administered continually beyond 7 days.

Claims 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Exogenous L-valine promotes phagocytosis to kill multidrug resistant bacterial pathogens,” Frontiers in Immunology, 2017, Vol. 8, article 207), in view of Kakazu et al. (“Extracellular Branched-chain amino acids, especially valine, regulate maturation and function of monocyte-derived dendritic cells,” J. Immunol. 2007, Vol. 179, pp 7137-7146), Hashimoto et al. (“ Evidence for phagocytosis of influenza virus-infected, apoptotic cells by neutrophils and macrophage in mice,” J. Immunology, 2007, vol. 178, pp 2448-2457), Azzam et al. (“Effect of excess dietary L-valine on laying hen performance, egg quality, serum free amino acids, immune function and antioxidant enzyme activity,” British Poultry Science, 2014, IDS), Satomi et al. (US 2004/0022827 A1), and applicants admission regarding H7N9 influenza virus. 
Chen et al. teach that exogenous L-valine enhances host immunity by increasing macrophage phagocytosis, and reducing the load of pathogens. See, particularly, the abstract.
Chen et al. do not teach expressly applying or administering L-valine to a subject infected with H7N9 avian influenza virus, thereby treating the infection.
However, Kakazu et al. teach that extracellular branched-chain amino acids, especially Valine, regulate maturation and function of monocyte-derived dendritic cells. Particularly, valine increased dose-dependently the allostimulatory capacity and IL-12 production of MoDC. An elevated extracellular concentration of valine could improve the DC function. See, particularly, the abstract. 
Hashimoto et al. teach that It has been known that influenza virus-infected cells undergo apoptosis and become susceptible to phagocytosis by macrophages, which lead to the propagation of the virus being inhibited, and inhibitors of phagocytosis increased the rate of mortality in a mice  model. Hashimoto et al. reveal that it is important to positively regulate the phagocytosis for elimination of infected cells. See, the abstract. 
Azzam et al. teach that valine supplementation could increase the serum albumin concentration of laying hens without detrimental effects. See, the abstract.  
Satomi et al. teach a pharmaceutical composition comprising valine as the active agents, which may be used as drugs or foods. The composition may be formulated in an appropriate dosage form and exemplary preparations that can be used include tablets, powders, granules, subtilized granules, pills, capsules, lozenges, chewable preparations, liquid preparations, emulsions, suspensions, suppositories, syrups, lotions, ointments and cataplasms. Pharmaceutical formulating procedures to give these dosage forms may be carried out using pharmaceutically acceptable carriers, vehicles and other appropriate additives. The composition may be in various dosage form known in the art, such as tablets, powders, granules, subtilized granules, pills, capsules, lozenges, chewable preparations, liquid preparations, emulsions, suspensions, suppositories, syrups, lotions, ointments and cataplasms. See, particularly, the abstract, paragraphs [0011] to [0017]. Applicants administered that avian influenza virus influenza have been well recognized pathogens. H7N9 influenza virus infection mainly occurs in poultry and wild birds, but may also transmit to people cross-species, causing fever, cough, muscle aches, and other symptoms, and even death. See, page 1 of the specification, the last paragraph bridging to page 2.  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to apply or administer composition comprising valine in an aqueous composition with concentration of 500mg/mL, to subject, human or poultry, infected with H7N9 influenza virus and with a reasonable expectation that administration valine would be beneficial for those infected with the virus. 
A person of ordinary skill in the art would have been motivated to apply or administer composition comprising valine in a aqueous composition with concentration of 500mg/mL, to a subject, human or poultry, infected with H7N9 influenza virus and with a reasonable expectation that administration valine would be beneficial for those infected with the virus because valine has been known for increasing the immunity of host, and those increased immune activity, such as macrophage phagocytosis and monocyte-derived dendritic cells have been particularly known against influenza viral infection. Further, the immune activity has been known against a broad spectrum of microbial, it would have been expected to be similarly active against the particular influenza virus herein: the H7N9 avian influenza. Further, if poultry population is infected with the avian influenza, one of ordinary skill in the art would have been motivated to feed or continue to feed the poultry with valine enriched feed because of the known benefits of valine in increasing the immunity. Further, the inhibitory activity of valine against the influenza virus would have been reasonably expected as increased macrophage phagocytosis would inhibit the virus replication.  As to claim 6 to 9 reciting “stimulating interferon production”, “inhibiting H7N9 avian influenza virus”, “preventing weight loss” and “preventing mortality in the subject”,  respectively,  as well as claims 13 and 14, reciting specific interferons, the  recitations are construed as inherent biological and/or biochemical functions of claimed method, as the recitations do not materially affect the actual method steps involved in claimed method. Furthermore, the instant claims are directed to affecting a biochemical benefit and/or function  with an old and well-known compounds. The argument that such claims are not  directed to the old and well-known ultimate utility: enhance immunity thereby treating a viral infection for the compounds, e.g., valine, are not probative. It is well settled patent law that mode of action elucidation does not impart patentable moment to otherwise old and obvious subject matter. Applicant’s attention is directed to In re Swinehart, (169 USPQ 226 at 229) where the Court of Customs and Patent Appeals stated “is elementary that the mere recitation of a newly discovered function or property, inherently possessed by thing in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.” In the instant invention, the claims are directed to the ultimate utility set forth in the prior art, enhancing immunity thereby treating viral infection by administering valine, albeit distanced by various biochemical/biological function/effects. The ultimate utility for the claimed compounds is old and well known rendering the claimed subject matter obvious to the skilled artisan. It would follow therefore that the instant claims are properly rejected under 35 USC 103. Regarding the limitation of a composition with concentration of 500mg/ml in aqueous solution and for oral administration for at least 7 days (claims 11 and 12), such a composition would have been obvious as prior art teach various dosage forms suitable for oral administration, ether as food or pharmaceutical composition, including solution. As to the particular concentration, note, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Selection of an optimal concentration of a therapeutic agent and their effective therapeutic period through a routine experimentation would have been within the purview of ordinary skill in the art.   
Response to the Arguments
Applicants’ amendments and remarks submitted November 7, 2022 have been fully considered, but found unpersuasive as to the rejections set forth above. Rejections set forth in prior office action, but are not reiterated herein, are withdrawn in view of the amendments and remarks.
As to the rejections over Ospina-Rojas et al., applicants contend that the rejection does not give proper patentable weight for the limitation of “for treating or preventing H7N9 avian influenza infection” in the preamble, citing Eli Lilly vs Teva, 2021. The arguments are not probative. Intended use in preamble has always construed as a limitation, but only to the extend that the prior art as a whole must teach or suggest a subject matter which is capable of the intended use for reasons set forth in MPEP §7.37.09. There is no requirement that the prior art as a whole must recognize or appreciate the intended use. The Eli Lilly case provide nothing contrary to what have been established in MPEP. The issue in the Eli Lilly case is whether the amount of the therapeutic agent employed in the prior art meet the effective amounts requirement set forth in the patent. It is an issue whether the prior art is actually capable of the claimed invention therein.  Unlike Eli Lilly case, Ospina-Rojas et al., provide ample room for an effective amounts to meet the limitation of effective amounts herein. Note, the application provides no specific definition for prevention and no clear range of effective amounts for prevention. The example merely discloses 100mg per day for a mouse. Given broadest interpretation in light of the specification, “prevention” herein is properly construed to include any suppression or reduction the chance of the infection in the chicken population.  One of ordinary skill in the art would have reasonable expectation that the amount of valine provided in Ospina-Rojas et al., (up to 1.29% of the feed), sufficient for maintenance and growth of tissue, be effective in preventing or suppressing the H7N9 avian influenza virus infection in the chicken population.
With respect to the rejection under 35 USC 103 over Chen et al. in view of Kakazu et al., Hashimoto et al., Azzam et al. and, Satomi et al.. applicants contend that the rejections based on impermissible hindsight reconstruction and flawed reasoning. Particularly, applicants contend that Chen’s teachings are limited to stimulate phagocytosis as response to bacterial pathogens but has no effect in promoting general immunity function related to phagocytosis, and that the construction of Chen’s teachings in the rejection is incorrected. The arguments are not probative. First, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In instant case, the prior art as  a whole teach that exogenous L-valine enhances host immunity, including improving DC function, increasing the serum albumin, and increasing macrophage phagocytosis, and reducing the load of pathogens, and viral infection would led to decrease in macrophage phagocyte. H7N9 avian influenza virus has been an art recognized pathogens, which may also infect human causing typical symptoms of influenza infection. Thus, it would have been obvious to one of ordinary skill in the art to promote the immunity of influenza infected subject by administering valine to the subject. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed above, the rejection is solely based on the knowledges from the prior art and/or knowledge which was within the level of ordinary skill at the time the claimed invention was made.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627